Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Previous Final Rejection mailed on 11/15/2022 has been vacated and replaced with a new Final Rejection.

2. 	Applicants amendment filed on 09/06/2022 has been entered. Claims  1, 7, 10 and 21 are amended. Claims 1--14, 16 and 21 are pending. Claim 15 is cancelled. Claims 17-20 are withdrawn.

Claim Objections
3.	Claim 21  is  objected to because of the following informalities:  
Claims 21 showing as “(Withdrawn -Currently Amended)”. 
It needs to be corrected as “21.	(Currently Amended)”

 Appropriate correction is required.

Response to Arguments

4.	Applicant’s arguments filed on 09/06/2022 with respect to claims 1 –  8, 10,  have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Allowable Subject Matter
5.	Claims 9, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, prior art Arellano et al. [US 20170091108 A1] discloses in para [0176] A particular path from the source to the destination is a subset of the permissible paths and is obtained as a series of routing steps defined above starting with the router at the source, passing through zero or more intermediate routers, and ending with the router at the destination.
Prior art Nooney  et al. [US 20170075838 A1] discloses in para [0046] Fig. 2B, an indication of direction in the packets (such as north/south or east/west) indications depicted in the lookup tables 110, 140 i.e., cardinal direction.
However, prior arts of records Arellano and Nooney does not teach  
the first forwarder node to identify a cardinal direction for the third router node from the first reflection LUT and to forward the message to the third router node by a second virtual channel; 
the third router node to identify a cardinal direction for the second forwarder node from a third reflection LUT and to forward the message to the second forwarder node by the second virtual channel; 
and the second forwarder node to identify the target node and to forward the message to the target node by the first virtual channel.

Therefore, the claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, prior art Chhabra et al. [US 20190319789 A1] discloses in para  an example computing system, further comprising an on-die interconnect fabric between the processor and the MEE, the on-die interconnect fabric comprising dedicated device identifier bus lines.

However, prior arts of records Chhabra does not teach  
wherein the packet comprises a packet header, the packet header comprising an actual target on-die interconnect (ODI) identification (ID) and an indirection ODI ID.
Therefore, the claims 12  with its respective dependent claims  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano et al. (US Pub: 20170091108 A1) hereinafter Arellano and further in view of Pfaff et al. (US Pub: 20130058208) hereinafter Pfaff and further in view of Zdornov et al. (US Pub 20180145900 A1) hereinafter Zdornov

As to claim 1. Arellano teaches an apparatus comprising: a first set of processing element nodes, ([0172] three or more virtual networks includes first virtual network i.e., processing element nodes)
the first set of processing element nodes defining [  ], the first set of processing element nodes comprising: a source node, ([0047[0172]Fig. 2,  Switch/bridge 220 routes packets/messages from device 225 upstream, i.e. up a hierarchy towards a root complex, to controller hub 215 and downstream, i.e. down a hierarchy  away from a root controller, from processor 205 or system memory 210 to device 225, device 225 includes router,  first virtual network i.e., processing element nodes includes a source router) 
a source look-up table (LUT); ([0172] look up table at the source router) a first router, the first router to comprise a first forwarder node,  ( [0172] [0175] intermediate node,  includes lookup table  at an intermediate router  used to route an HPI packet from an input port to an output port; the routing table may be indexed by the destination NodeID field  i.e., VN0 and VN1, i.e., first forwarder router of VN0,)
 and a first reflection LUT( [0172] look up table of intermediate node)
and  a second set of processing element nodes, the second set of processing element nodes defining a second hierarchy of processing element nodes, ( [0172] another  virtual network i.e., another  processing element nodes includes a source router, intermediate and destination routers)  
the second set of processing element nodes comprising: a second router, the second router to comprise a second forwarder node, a target node; ( [0172] an intermediate router,  and destination router)
of the second forwarder node in [ ] ( [0172]  [0175] intermediate router includes routing table, the routing table may be indexed by the destination NodeID field  i.e., VN0 and VN1 and possibly by the virtual networked ID field i.e., intermediate router of  second virtual network of second hierarchy, VNI)
Arellano does not explicitly teach a first hierarchy of processing element nodes, the second hierarchy, wherein the first reflection LUT is to comprise an address 
 Pfaff teaches a first hierarchy of processing element nodes,  ( [0072][0115] FIG. 1, Fig. 2, the managed switching elements, machines co controlled by network controller 110; a forwarding table of a layer 3 switching element i.e., router may determine where to route network data based on IP addresses (e.g., source IP address and/or destination IP address)
the second hierarchy ( [0072][0115] FIG. 1, Fig. 2, the managed switching elements, machines co controlled by network controller 120; a forwarding table of a layer 3 switching element i.e., router may determine where to route network data based on IP addresses (e.g., source IP address and/or destination IP address)
 wherein the first reflection LUT is to comprise an address of the second forwarder node in the second hierarchy.  ([0072] [0114] [0115]Fig. 1, Fig. 2,  Fig. 8, Network controllers 210 and 220 manage the network by controlling the switching elements 230-250,( i.e., controller 220, switching element 250 is second forwarder node in second hierarchy and switching element 230, 250 are forwarder nodes or reflection node) each of the switching elements 810-830 routes network data based on the switch's forwarding tables, a forwarding table determines where to route network data (e.g., a port on the switch) according to routing criteria,  a forwarding table of a layer 3 switching element i.e.,” layer 3 is both switch and router”, may determine where to route network data based on IP addresses (e.g., source IP address and/or destination IP address)) 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Pfaff with the teaching of Arellano because Pfaff teaches that utilizing layer 3 router would provide a seamless and robust technique for a higher level managed switching element to further process the packet. (Pfaff [0003])
The combination of Arellano and Pfaff does not teach wherein, for a packet from the source node to the target node, (i) the source node is to route the packet to the first forwarder node with use of dimension order routing (DOR) within the first set of processing element nodes, (ii) the first forward node is to route the packet to the second forwarder node with use of DOR within a plurality of forwarder nodes, the plurality of forwarder nodes comprising the first forwarder node and the second forwarder node, and (iii) the second forwarder node is to route the packet to the target node with use of DOR within the second set of processing element nodes.

Zdornov teaches wherein, for a packet from the source node to the target node, ([0053] Fig. 3, packets from source switch 32A to destination switch 32B)
(i) the source node is to route the packet to the first forwarder node with use of dimension order routing (DOR) within the first set of processing element nodes, ([0047][0054] Fig. 3, source switch 32A route packets first forwarder node 32C along X-axis,  under DOR scheme, first set of processing nodes includes, source node, forwarding database, set of forwarder nodes in x-axis ), 
 (ii) the first forward node is to route the packet to the second forwarder node with use of DOR within a plurality of forwarder nodes, the plurality of forwarder nodes comprising the first forwarder node and the second forwarder node, ([00474][0054] Fig. 3, first forwarder node 32C forwards the packet to second forwarder node  32 in hop 70B under DOR scheme, plurality of forwarder nodes includes  first, second forwarder nodes)
and (iii) the second forwarder node is to route the packet to the target node with use of DOR within the second set of processing element nodes([0047][0054] Fig. 3, second forwarder node 32 in hop 70B forwards packet to destination 32B along y-axis using hops 74E, 74F under DOR scheme, second set of processing nodes includes, second forwarder  node, forwarding database, set of forwarder nodes in y—axis, destination node ))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Zdornov the teaching of Arellano and Pfaff because Zdornov teaches that using DOR scheme for routing packets will prevent deadlock in the network. (Zdornov [0023])

As to claim 3. the combination of Arellano,  Pfaff  and Zdornov specifically Arellano teaches wherein the first forwarder node and the second forwarder node are to define a reflection network of routers, the reflection network of routers comprising the first forwarder node and the second forwarder node.([0172] [0176] ; routing  is done through a series of routing steps, with each routing step being defined through a lookup of a table at either the source, intermediate, or destination routers, packets pass through source, zero or more intermediate routers, and ending with the router at the destination i.e., first forwarder node and second forwarder node, intermediate router/forwarder nodes includes look up table)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano, Pfaff, Zdornov and further in view of  Nooney et al. (US Pub: 20170075838 A1) hereinafter Nooney 

As to claim 2 he combination of Arellano,  Pfaff  and Zdornov specifically Arellano teaches wherein the first reflection LUT comprises [ ] for the second forwarder node in the second hierarchy.   ((Arellano[0172]  [0175] lookup table at an intermediate router (first reflection LUT) 
the combination of Arellano and Pfaff  does not teach a cardinal direction 
Nooney teaches a cardinal direction ([0046] Fig. 2B, an indication of direction in the packets (such as north/south or east/west) indications depicted in the lookup tables 110, 140 i.e., cardinal direction)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nooney with the teaching of Arellano, Pfaff and Zdornov because Nooney teaches that determining appropriate output port via an indication of direction in the packets would allow computing device to communicate with other computing devices via the network. (Nooney [0076])

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano, Pfaff, Zdornov and further in view of  Coppola et al.  (US Pub:  20050286543 A1) hereinafter Coppola

As to claim 4 the combination of Arellano, Pfaff  and Zdornov specifically Arellano teaches wherein the source node is logically coupled to the first forwarder node by [ ] and the first forwarder node is logically coupled to the second forwarder node by [ ]  ([0176] particular path from the source to the destination is a subset of the permissible paths and is obtained as a series of routing steps starting with the router at the source, passing through zero or more intermediate routers, i.e., source connected to first intermediate router, then to next intermediate router)
the combination of Arellano, Pfaff and Zdornov does not teach a first virtual channel, a second virtual channel.
Coppola teaches a first virtual channel, a second virtual channel. ([0058] Fig. 5, routing module rm1 of the router r1 sends the data packet P on the ring RG in the left or counter-clockwise direction L on the first virtual channel vl110, router r0 receives the data packet P, routing module rm0 of the router r0 sends the data packet P on the ring RG, in the left direction L, on the second virtual channel vl2.09)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Coppola with the teaching of Arellano, Pfaff and Zdornov because Coppola teaches that outers adapted to process indexes and reducing  of this data optimizes the use of the bandwidth of the network, and the processing time. (Copploa [0023]

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano, Pfaff, Zdornov and further in view of  Basturk (US Pub:  20020114276) hereinafter Basturk

As to claim 5 the combination of Arellano, Pfaff and Zdornov does not teach the source LUT to comprise a mapping of addresses for the first set of processing element nodes.
Basturk teaches he source LUT to comprise a mapping of addresses for the first set of processing element nodes. 
Basturk teaches he source LUT to comprise a mapping of addresses for the first set of processing element nodes. ([0047][0048] Fig. 1, Fig. 3, cyclic redundancy check, is used with both the source and destination address to produce a unique 10 bit number, the unique 10 bit number is shown as a string of x's below step 37, as the physical mapping of physical ports to logical ports is known, at this point the system knows the number and identification of the physical ports associated with the logical port determined by the forwarding table lookup at step 35)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Basturk with the teaching of Arellano, Pfaff and Zdornov because Basturk teaches that using hashing function for both the source and the destination addresses would create a 10 bit number that allow to knows number and ID of physical ports associated with logical port determined by forwarding table lookup thereby allowing efficient load balancing is also accomplished. (Basturk [0048])

As to claim 6. the combination of Arellano, Pfaff, Zdornov and Basturk specifically Pfaff teaches the first hierarchy (Pfaff [0072][0115] FIG. 1, Fig. 2, the managed switching elements, machines co controlled by network controller 110; a forwarding table of a layer 3 switching element i.e., router may determine where to route network data based on IP addresses (e.g., source IP address and/or destination IP address)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Pfaff with the teaching of Arellano an d Zdornov because Pfaff teaches that utilizing layer 3 router would provide a seamless and robust technique for a higher level managed switching element to further process the packet. (Pfaff [0003])
the combination of Arellano, Pfaff and Zdornov does not teach wherein the source LUT comprises a hashed value for destination addresses within.
 Basturk teaches wherein the source LUT comprises a hashed value for destination addresses within. ([0047] [0049] Fig. 1, Fig. 3, system at step 37, system performs a hashing function using both the source  and the destination addresses; forwarding table regards IF2 and IF3 as exactly equal, and the longest prefix match returns both IF2 and IF3, it is necessary in this case to accomplish the hashing operation prior to packets reaching the egress interfaces, the solution requires eight buckets, which can be accomplished by three bits of the unique 10 bit hashing result/Fig. 3)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Basturk with the teaching of Arellano, Pfaff and Zdornov because Basturk teaches that using hashing function for both the source and the destination addresses would create a 10 bit number that allow to knows number and ID of physical ports associated with logical port determined by forwarding table lookup thereby allowing efficient load balancing is also accomplished. (Basturk [0048])

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano, Pfaff, Basturk, Zdornov and further in view of  Nooney et al. (US Pub: 20170075838 A1) hereinafter Nooney

As to claim 7 the combination of Arellano, Pfaff, Zdornov and Basturk specifically Arellano teaches wherein: the source node is to: identify the first forwarder node for the packet from source LUT, wherein source LUT is an  indirection LUT, and forward the packet to the first forwarder node;( [0172] [0176] Fig. 1, Fig. 2, Fig. 11, a particular path from the source to the destination is a subset of the permissible paths and is obtained as a series of routing steps starting with the router at the source, passing through intermediate routers, source includes lookup table (indirection LUT, forward packet first forwarder node))
the first forwarder node is to: ([0172] Fig. 11, intermediate routers/first forwarder node)
identify the second forwarder node, and([0172] [0176]Fig. 11,  particular path from the source to the destination is a subset of the permissible paths and is obtained as a series of routing steps d starting with the router at the source, passing through zero or more intermediate routers, i.e., obtains routing steps from first intermediate router to second intermediate router)
forward the packet to the second forwarder node. ([0172] [0176] a series of routing steps defined above starting with the router at the source, passing through zero or more intermediate  routers, (first reflection LUT pass packets to second intermediate node)
the combination of Arellano, Pfaff, Zdornov and Basturk does not teach and a cardinal direction of the second forwarder node from the first reflection LUT
Nooney teaches and a cardinal direction of the second forwarder node from the first reflection LUT ([0046] Fig. 2B, router determine the appropriate output port via an indication of direction in the packets (such as north/south or east/west indications depicted in the lookup tables 110, 140)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nooney with the teaching of Arellano, Pfaff, Zdornov and Basturk because Nooney teaches that determining appropriate output port via an indication of direction in the packets would allow computing device to communicate with other computing devices via the network. (Nooney [0076])
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano, Pfaff, Zdornov, Basturk and further in view of  Dutta. (US Pub: 20190296922 A1) hereinafter Dutta
As to claim 8 the combination of Arellano, Pfaff and Zdornov, does not explicitly teach further comprising: a third set of processing element nodes, the third set of processing element nodes defining a third hierarchy of processing element nodes, the third set of processing element nodes comprising: a third router, the third router to comprise a third forwarder node logically coupled to the first forwarder node and the second forwarder node.
Dutta teaches further comprising:  a third set of processing element nodes, ([0154] Fig. 11, router 1125 is gateway router for set 1106, routers 125-127 are third set of processing element nodes)
the third set of processing element nodes defining a third hierarchy of processing element nodes, the third set of processing element nodes comprising: ([0153] Fig. 11, in a hierarchical bit index explicit replication (BIER), router 1120 is a gateway  router for set 1105, router 1128 is gateway router for set 1107, router 1124 is gateway router for set 1106, nodes 1120 to 1131 are processing element nodes)
the third set of processing element nodes comprising: a third router, the third router to comprise a third forwarder node logically coupled to the first forwarder node and the second forwarder node ([0154][0155]Fig. 11, router 1125 is gateway router for set 1106 (third) gateway router 1125 (second)  is logically  connected to gateway router 1128 (first),  and  gateway router 1120)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dutta with the teaching of Arellano, Pfaff and Zdornov, because Dutta teaches that assigning a router as an ingress router in hierarchical domain would allow the router (as well as other routers)  to function in multiple roles within the hierarchical  domain. (Dutta [0134])

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zdornov, Arellano, and Coppola
As to claim 10    Zdornov, teaches the first forwarder node and the source node among a plurality of hardware elements within a first hierarchy of hardware elements; ([0047][0054] Fig. 3, source switch 32A route packets first forwarder node 32C, source node 32A, first forwarder node 32C, first hierarchy of hardware elements)
the second forwarder node among a plurality of hardware elements within a second hierarchy of hardware elements; ([0047][0054] Fig. 3, second forwarder node 32 in hop 70B forwards packet to destination 32, second set of  hardware elements includes, second forwarder  node 32 in y-axis, destination node 32B)
wherein the packet is routed from the source node to the first forwarder node using dimension order routing (DOR) within the first hierarchy of hardware elements; ([0047][0054] Fig. 3, source switch 32A route packets first forwarder node 32C along X-axis,  under DOR scheme, first hierarchy of hardware elements; includes, source node 32A, first forwarding node),
wherein the packet is routed from the first forwarder node to the second forwarder node using DOR within a plurality of forwarder nodes, the plurality of forwarder nodes comprising the first forwarder node and the second forwarder node. ([0054] Fig. 3, first forwarder node 32C forwards the packet to second forwarder node  32 in hop 70B under DOR scheme, plurality of forwarder nodes includes  first, second forwarder nodes)
Zdornov, does not teach a method comprising: receiving, at a first forwarder node from across a first virtual channel, a packet from a source node on a silicon substrate,  forwarding the packet to the second forwarder node across a second virtual channel, the second virtual channel different from the first virtual channel.
Arellano  teaches a method comprising: receiving, at a first forwarder node from across a first virtual channel, a packet from a source node on a silicon substrate,  ([0038][0121][0172] Fig. 1, Fig. 2, Fig. 11, intermediate router receives on a SOC, receives packets from source router  on virtual channel)
determining a second forwarder node based on a reflection look-up table (LUT) corresponding to the first forwarder node, ([0172] [0176]Fig. 11,  with each routing step being defined through a lookup of a table at either the source intermediate, or destination routers;  particular path from the source to the destination is obtained as a series of routing steps  starting with the router at the source, passing through zero or more intermediate routers, i.e., obtains routing steps from first intermediate router to second intermediate router based on lookup on a table on first intermediate router)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Arellano with the teaching of Dutta because Arellano teaches that  dynamic control of the cores  would provide for reduced power consumption by powering off components when they are not being used. (Arellano [0038] [0269])
The combination of Zdornov, and Arellano does not teach a first virtual channel, a second virtual channel.
Coppola teaches a first virtual channel, a second virtual channel. ([0058] Fig. 5, routing module rm1 of the router r1 sends the data packet P on the ring RG in the left or counter-clockwise direction L on the first virtual channel vl110, router r0 receives the data packet P, routing module rm0 of the router r0 sends the data packet P on the ring RG, in the left direction L, on the second virtual channel vl2.09)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Coppola with the teaching of Zdornov, and Arellano  because Coppola teaches that outers adapted to process indexes and reducing  of this data optimizes the use of the bandwidth of the network, and the processing time. (Copploa [0023]

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano, Zdornov, ,Coppola, Nooney  and further in view of Tylor et al. (US Pub: US 20190104062 A1) hereinafter Tylor
As to claim 11 the combination of Zdornov, Arellano, and Coppola does not teach  wherein determining the second forwarder node comprises identifying a cardinal direction for the second forwarder node from the reflection LUT 
Nooney teaches and a cardinal direction of the second forwarder node from the first reflection LUT ([0046] Fig. 2B, router determine the appropriate output port via an indication of direction in the packets (such as north/south or east/west indications depicted in the lookup tables 110, 140)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nooney with the teaching of Zdornov, Arellano, Coppola  because Nooney teaches that determining appropriate output port via an indication of direction in the packets would allow computing device to communicate with other computing devices via the network. (Nooney [0076])
the combination of Zdornov,, Arellano, and Coppola and Nooney does not teach based on information in a header of the packet.
Tylor teaches based on information in a header of the packet. ([0023] Fig. 2, device 200  configured to only look at 1 bit of a destination information to determine if to route the packet  eastward or westward/cardinal direction)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Tylor with the teaching of Zdornov, Arellano, Coppola and Nooney because Tylor teaches determining direction of route would reduce  complexity of the data center environment, which in turn reduces the overall power requirements. (Tylor [0014])

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arellano, Pfaff, Zdornov, Dutta and further in view of Chen et al (US Pub: US 20160182393 A1) hereinafter Chen 
As to claim 21. (Withdrawn - Currently Amended) the combination of Arellano,  Pfaff  and Zdornov specifically Arellano teaches further comprising a semiconductor substrate, the semiconductor substrate comprising the first set of processing element nodes and the second set of processing element nodes, ([0117] [0124][0172] Fig. 11,  processor in a processing system includes routing layers to route packet from source to destination,  routing is done through a series of routing steps, with each routing step being defined through a lookup of a table at either the source, intermediate, or destination routers)
wherein the second set of processing element nodes comprises a second reflection LUT, ( [0172]  [0175] intermediate router includes routing table, intermediate router of  second virtual network of second hierarchy, VNI)
wherein the semiconductor substrate further comprises ([0038] Fig. 1, in system on chip SOC environment,  network interface, co-processors, memory 175, graphics processor  180, and any other known computer devices/interface may be integrated on a single die or integrated circuit to provide small form factor with high functionality and low power consumption)
the combination of Arellano,  Pfaff  and Zdornov does not teach a third set of processing element nodes, the third set of processing element nodes defining a third hierarchy of processing element nodes, the third set of processing element nodes comprising, a third forwarder node and a second target node; wherein the first forwarder node to identify a cardinal direction for the second forwarder node from the first reflection LUT and to forward a message to the second forwarder node; wherein the second reflection LUT is to comprise an address of the third forwarder node in the third hierarchy, the second forwarder node to identify a cardinal direction for the third forwarder node from the second reflection LUT and to forward a message to the third forwarder node
Dutta teaches a third set of processing element nodes, ([0154] Fig. 11, router 1125 is gateway router for set 1106, routers 125-127 are third set of processing element nodes)
the third set of processing element nodes defining a third hierarchy of processing element nodes, the third set of processing element nodes comprising: ([0153] Fig. 11, in a hierarchical bit index explicit replication (BIER), router 1120 is a gateway  router for set 1105, router 1128 is gateway router for set 1107, router 1124 is gateway router for set 1106, nodes 1120 to 1131 are processing element nodes)
a third forwarder node, ([0154] Fig. 11 , router 1125 is third forwarder node)
and a second target node; ([0154] router 1126 second target node)
and wherein the third forwarder node is to forward the packet to the second target node. ([0154] Fig. 1, router 112f forward packet to egress router 1126/second destination)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dutta with the teaching of Arellano, Pfaff and Zdornov, because Dutta teaches that assigning a router as an ingress router in hierarchical domain would allow the router (as well as other routers)  to function in multiple roles within the hierarchical  domain. (Dutta [0134])
the combination of Arellano, Pfaff, Zdornov and Dutta does not tech wherein the first forwarder node to identify a cardinal direction for the second forwarder node from the first reflection LUT and to forward a message to the second forwarder node, 
wherein the second reflection LUT is to comprise an address of the third forwarder node in the third hierarchy, the second forwarder node to identify a cardinal direction for the third forwarder node from the second reflection LUT and to forward a message to the third forwarder node
Chen teaches wherein the first forwarder node to identify a cardinal direction for the second forwarder node from the first reflection LUT and to forward a message to the second forwarder node; ([0042][0043] Fig. 2, Fig. 3, based on a deterministic routing method (e.g., X-first, Y-second routing or a table lookup) or other routing protocol performed by a direction decoder in the given router, the request packet is forwarded along on a path from the source logic 308 to the destination logic 312, local address is used to generate direction information local to each router to identify the appropriate port of the router for sending the information, router 1, generate  direction of router 2 from lookup table of router 1 and send packet)
wherein the second reflection LUT is to comprise an address of the third forwarder node in the third hierarchy, the second forwarder node to identify a cardinal direction for the third forwarder node from the second reflection LUT and to forward a message to the third forwarder node ([0042] Fig. 2, Fig. 3, based on a deterministic routing method (e.g., X-first, Y-second routing or a table lookup) or other routing protocol performed by a direction decoder in the given router, the request packet is forwarded along on a path from the source logic 308 to the destination logic 312, local address is used to generate direction information local to each router to identify the appropriate port of the router for sending the information, router 2, generate  direction of router 3 from lookup table of router 2  and packet to router 3)
therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chen with the teaching of Arellano, Pfaff, Zdornov and Dutta because Chen teaches that utilizing table lookup would  provide highest possible performance with maximum power saving.(Chen [0017]
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ATIQUE AHMED/Primary Examiner, Art Unit 2413